        Case 1:19-cv-01746-LMM Document 66 Filed 06/25/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


BRENDA DRAKE, on behalf of               :
herself and all others similarly         :
situated,                                :
                                         :
       Plaintiff,                        :
                                         :         CIVIL ACTION NO.
                                         :         1:19-CV-1746-LMM
v.                                       :
                                         :
                                         :
FIRSTKEY HOMES, LLC,                     :
                                         :
                                         :
       Defendant.                        :

                                     ORDER

      This case comes before the Court on Defendant FirstKey Homes LLC’s

Motion to Stay [58]. Defendant raises two grounds in support of a stay. First,

Defendant argues that an issue central to this case will soon be decided by the

Supreme Court. And second, Defendant notes that the COVID-19 pandemic has

continued to impact the country, making discovery infeasible. Plaintiff opposes

Defendant’s requested stay. Dkt. No. [61].

      Defendant’s Motion to Stay [58] is DENIED. The Court notes that the

Supreme Court will recess at the end of June and will likely issue its decision in

Barr v. American Association of Political Consultants, Case No. 19-631, in the

next four days. See The Court and Its Procedures, supremecourt.gov,

https://www. supremecourt.gov/about/procedures.aspx. A stay in this case
        Case 1:19-cv-01746-LMM Document 66 Filed 06/25/20 Page 2 of 2




would have little benefit. If the decision in Barr resolves a legal issue this case,

Defendant should file a status report or motion notifying the Court accordingly.

      Nor will the Court approve a stay because of the ongoing pandemic. Recent

increases in COVID-19 case numbers suggest that the disease will continue to

impact the United States in the months ahead. The Court expects the parties to

do everything possible—including relying on video- and teleconferencing

technologies if practicable—to advance discovery and move towards a resolution

of this case. If the parties need additional discovery extensions or

accommodations, they can request them for the Court. A wholesale stay is not

warranted at this time.



      IT IS SO ORDERED this 25th day of June, 2020.


                                        _____________________________
                                        Leigh Martin May
                                        United States District Judge




                                           2
